342 S.W.2d 444 (1961)
Grover Cleveland BELL, Appellant,
v.
STATE of Texas, Appellee.
No. 32895.
Court of Criminal Appeals of Texas.
February 1, 1961.
Paul W. Leech, Dallas, for appellant.
Henry Wade, Criminal Dist. Atty., Phil Burleson, Asst. Dist. Atty., Dallas, and Leon B. Douglas, State's Atty., Austin, for the State.
BELCHER, Commissioner.
The conviction is for negligent homicide in the second degree; the punishment, two years in jail.
No statement of facts adduced on the trial accompanies the record.
The offense is charged by indictment returned and presented by the Grand Jury of Dallas County, Texas into the Criminal District Court of Dallas County.
The trial was had and the judgment entered August 4, 1960 in the County Criminal Court No. 3 of Dallas County.
By motion in writing filed August 5, 1960, the appellant challenged the jurisdiction of County Criminal Court No. 3 to try this cause on the ground that the order of transfer shows that it was transferred to the County Criminal Court of Dallas County. The motion was heard, considered and overruled.
The judgment shows that on August 4, 1960, the state's attorney and the appellant *445 in person and by his attorney appeared and announced ready for trial; and the same day the jury returned its verdict finding appellant guilty and assessed his punishment at two years in jail.
The complaint of any irregularity in the order of transfer of an indictment from the district court to a court having jurisdiction should be urged before announcing ready entering a plea and standing trial. No error is presented. 16 Tex. Jur.2d 374, Sec. 220; 1 Branch 2d 323, Sec. 280; Lenzen v. State, 112 Tex. Crim. 297, 16 S.W.2d 234; Flournoy v. State, 124 Tex. Cr.R. 395, 63 S.W.2d 558; Torres v. State, 161 Tex. Crim. 480, 278 S.W.2d 853.
Nothing further being presented for review, the judgment is affirmed.
Opinion approved by the Court.